Citation Nr: 0715183	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

2.  Entitlement to an initial compensable evaluation for 
lumbar spine degenerative disc disease L3-4 with disc bulge 
and stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to 
December 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part, granted 
service connection for left ear hearing loss and lumbar spine 
degenerative disc disease L3-4 with disc bulge and stenosis, 
and assigned both noncompensable evluations effective January 
1, 2004.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Reno, Nevada; hence, 
that RO now has jurisdiction over the claims on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left ear hearing loss is shown to be 
manifested by no more than level I hearing.

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected lumbar 
spine degenerative disc disease L3-4 with disc bulge and 
stenosis is characterized by no more than subjective 
complaints of pain.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2006).

2.  The criteria for an initial compensable evaluation for 
lumbar spine degenerative disc disease L3-4 with disc bulge 
and stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision   

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is contesting the disability evaluations that 
were assigned at the time service connection was granted for 
his disabilities.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

Left Ear Hearing Loss

The veteran asserts during the August 2006 VA examination 
that while in service, he was exposed to guns, artillery 
fire, and aircraft noise, which caused his current hearing 
problem.  In a February 2004 rating decision, the RO granted 
service connection for left ear hearing loss and assigned an 
initial noncompensable rating.  The veteran states that he 
warrants a compensable evaluation for his service-connected 
left ear hearing loss.  

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2006).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2006).  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. § 
4.85(f) (2006).  In the present case, the veteran is only 
service-connected for hearing loss in the left ear; thus, the 
provisions of 38 C.F.R. § 4.85(f) apply.  

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Audiological testing performed in October 2003 showed the 
following puretone thresholds:



HERTZ



1000
2000
3000
4000
LEFT
25
35
30
45

The average puretone threshold was 33.75, and the veteran had 
a Maryland CNC test score of 92 percent in the left ear.  The 
audiologist stated that the veteran had mild to moderate 
hearing loss in the left ear.  

In August 2006, audiological testing performed by a VA 
contract audiologist showed puretone thresholds, in decibels, 
as follows:
 


HERTZ



1000
2000
3000
4000
LEFT
35
35
40
35

The average puretone threshold was 36 decibels, and the 
veteran had a Maryland CNC test score of 95 percent.  The 
private audiologist diagnosed the veteran with mild 
sensorineural hearing loss in the left ear.

In light of these results, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable evaluation for left ear hearing loss.  Based upon 
the results of the October 2003 and August 2006 VA 
audiological examinations, from Table VI of 38 C.F.R. § 4.85, 
a Roman Numeral I is derived for the left ear.  The veteran's 
non service-connected right ear is designated a Roman Numeral 
I under 38 C.F.R. § 4.85(f) (2006).  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I.  The intersection point for 
these categories under Table VII shows that the hearing loss 
does not exceed the levels contemplated for the currently 
assigned noncompensable schedular rating.  

There is no contrary evidence of record suggesting that the 
veteran's puretone threshold for the left ear meets the 
criteria for a higher rating, and, as noted, the veteran has 
not submitted any additional treatment records reflecting his 
left ear hearing loss.  Thus, the Board finds that the 
criteria for a compensable evaluation have not been met.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's 
situation as the audiometric results of both of these 
evaluations did not show puretone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for the 
left ear.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as the left ear is not shown to manifest 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hz.  

As the evidence does not show that the veteran met the 
criteria for a compensable evaluation at any time during the 
pendency of this appeal, the Board finds no basis upon which 
to assign "staged" ratings pursuant to Fenderson, supra.

The Board is aware of the veteran's multiple complaints about 
not being able to hear well; however, it must be reiterated 
that disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  Nevertheless, the clinical findings establish that 
the preponderance of the evidence is against a compensable 
evaluation for left ear hearing loss disability.  Therefore, 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lumbar Spine Degenerative Disc Disease L3-4 with Disc Bulge 
and Stenosis

The veteran asserts in his July 2004 personal statement that 
his degenerative disease in his lower back is caused by over 
twenty years of road marching, static line and high altitude 
low opening parachuting, tandem jumping, fast roping, 
rappelling, and the carrying of required body armor and 
equipment while in the Special Operations Units (B Company 
2nd Battalion 75th Ranger Regiment and 1st Special Forces 
Operational Detachment - DELTA) during his active military 
service.  He contends that his service-connected back 
disability warrants a compensable evaluation.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The schedule for rating spine disabilities provides for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under  38 C.F.R. § 4.25.  
The criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the October 2003 VA examination, the veteran reported 
intermittent back pain dating back to 1985 when he sustained 
a back spasm during a "ruck march."  He explained that he 
went to the emergency room, and was treated with Flexeril and 
Motrin.  The veteran denied having a history of herniated 
nucleus pulposus, radicular pain down his legs, bowel or 
bladder incontinence, and any lower extremity paresthesias.  
Upon physical examination of the lumbar spine, there were no 
muscle spasms, tenderness, or any radiation of pain on 
movement.  The straight leg raise was negative bilaterally.  
Range of motion testing revealed flexion to 95 degrees, 
extension to 35 degrees, right and left lateral flexion to 40 
degrees, and right and left rotation to 35 degrees.  
Neurological examination was within normal limits.  The 
examiner noted that the veteran's range of motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no evidence of any intervertebral 
disc syndrome or ankylosis of the lumbar spine.  The veteran 
did not experience any bowel, bladder, or erectile 
dysfunction.  X-rays of the lumbar spine were unremarkable, 
and the examiner determined there was no pathology to render 
a diagnosis.

In July 2006, the veteran was afforded a second VA 
examination for his service-connected lumbar spine 
disability.  The veteran informed the examiner that he has a 
history of chronic lower back pain secondary to degenerative 
disc disease.  He described the pain as being dull, and rated 
it as 8 out of 10 in terms of intensity during flare-ups, 
which occur once a week.  The veteran reported that he takes 
aspirin on a needed basis, and places a pillow behind his 
knees for relief.  He further added that he has approximately 
70-80% additional limitation of motion during flare-ups.  On 
physical examination of the veteran, the examiner noted that 
the veteran walks unaided with no use of orthosis.  
Inspection of the spine revealed normal curvature with no 
clinical evidence of scoliosis and no deformed limbs.  His 
posture and gait were both intact, and he exhibited equal 
range of motion with strength at 4.5-5+.  Range of motion 
testing revealed forward flexion to 90 degrees, extension to 
30 degrees, left and right lateral flexion to 30 degrees, and 
left and right lateral rotation to 30 degrees.  The veteran 
had no loss of motion following repetitive use, and the spine 
did not have pain on motion.  There was no finding of 
intervertebral disc syndrome, and x-rays reflected early 
degenerative changes and probable left L5 spondylolysis.  The 
examiner diagnosed the veteran lumbar spine degenerative disc 
disease.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for the service-
connected lumbar spine degenerative disc disease.  The 
evidence has not demonstrated the symptoms or criteria 
necessary to warrant a compensable evaluation under the 
current General Rating Schedule for Diseases and Injuries of 
the Spine.  Specifically, the veteran's thoracolumbar spine 
exhibited full range of motion during both VA examinations, 
and in fact, during the October 2003 VA examination, the 
veteran demonstrated forward flexion, extension, and lateral 
flexion beyond the normal ranges.  In addition, the evidence 
indicates the veteran does not have ankylosis, which is when 
the spine is fixed in flexion or extension and is accompanied 
by other symptoms.  In this regard, the Board notes that the 
veteran has movement of the spine in planes of excursion 
(forward flexion, backward extension, lateral flexion and 
rotation) tested, which clearly indicates he does not have 
ankylosis.  Therefore, a compensable rating cannot be awarded 
for the veteran's service-connected lumbar spine degenerative 
disc disease.

As noted, the veteran is currently assigned a noncompensable 
rating under Diagnostic Code 5243, which provides the rating 
criteria for intervertebral disc syndrome.  The Board notes 
that a compensable rating based on neurological abnormalities 
is not warranted under this rating criteria.  There has been 
no finding of intervertebral disc syndrome reported by any 
medical examiner during both VA examinations, and all 
neurological findings have been normal.  Thus, Diagnostic 
Code 5243 does not assist the veteran in obtaining a higher 
evaluation.  

The Board has also considered the veteran's service-connected 
lumbar spine degenerative disc disease, in light of 
Diagnostic Code 5003, for degenerative arthritis.  In this 
regard, x-rays taken in July 2006 showed "early degenerative 
changes . . . ."  Under Diagnostic Code 5003, degenerative 
arthritis, when substantiated by x-rays, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X- ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  

In evaluating the veteran's claim under Diagnostic Code 5003, 
the Board notes that during the most recent VA examination in 
July 2006, the veteran demonstrated forward flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees.  As a result, the Board 
finds the veteran demonstrated normal range of motion in the 
low back without evidence of swelling, muscle spasm, or 
painful motion; thus, the veteran's service-connected low 
back disability does not warrant a compensable rating under 
Diagnostic Code 5003.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the veteran has complained of pain, the 
October 2003 VA examiner and the July 2006 VA examiner found 
no additional functional limitation due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  
As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's functional 
limitation due to pain warrants a compensable rating.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record, the Board 
finds that, at no time since the filing of the veteran's 
claim for service connection, in September 2003, has his back 
condition been more disabling than as currently rated.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected lumbar spine 
degenerative disc disease L3-4 with disc bulge and stenosis, 
warrants any more than a noncompensable evaluation for the 
reasons stated above.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2003 letter and by the discussions 
in the October 2004 and September 2006 statement of the case 
and supplemental statement of the case.  Initially, it must 
be noted that the claims for increased rating on appeal are 
downstream issues from the veteran's claims for entitlement 
to service connection for left hearing loss and lumbar spine 
degenerative disc disease L3-4 with disc bulge and stenosis.  
The veteran filed his claims for entitlement to service 
connection for left hearing loss and lumbar spine 
degenerative disc disease L3-4 with disc bulge and stenosis 
in September 2003.  The RO issued a VCAA letter in September 
2003 informing the veteran of what the evidence must show to 
substantiate a claim for service connection.  The RO granted 
service connection for left ear hearing loss and lumbar spine 
degenerative disc disease L3-4 with disc bulge and stenois, 
and assigned both noncompensable ratings, effective January 
1, 2004, in the February 2004 rating decision.  The veteran 
has appealed the initial ratings assigned by the RO.  These 
are considered "downstream" issues, as the veteran has 
raised new issues (increased rating), following the grant of 
the benefits sought (service connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a statement of the case in October 2004, wherein it 
provided the veteran with the criteria necessary to warrant 
higher evaluations for the veteran's service-connected 
disabilities.  Thus, the veteran was informed of the evidence 
needed to substantiate a compensable evaluation for left ear 
hearing loss and lumbar spine degenerative disc disease L3-4 
with disc bulge and stenosis.  Therefore, VA has met its duty 
to notify the veteran in connection with his claims for an 
increased rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 500-01 (2006) (Court found that VA had fulfilled its 
duty to notify when RO, following the submission of notice of 
disagreement regarding effective date assigned for service 
connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records.  The veteran was asked to submit additional 
treatment records, and as of this date, no response has been 
received from the veteran.  The veteran was also provided VA 
examinations in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

Entitlement to an initial compensable evaluation for lumbar 
spine degenerative disc disease L3-4 with disc bulge and 
stenosis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


